AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT CoURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identi]j/ the person by name and address)

111 Morgan Road
Winston-Sa|em, North Caro|ina

Case No. \ \\Ci {Y:) }Y

\/\/`/VVV

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that l have reason to believe that on the following person or property (identi/j) the person or describe the

pr§;éeer {?ab searcl{eKand give its location):

 

c men
located in the I\/lidd|e District of North Caro|ina , there is now concealed (idemzyj) the
person or describe the properly to be seized)!
See Attachment B

The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
devidence of a crime;
I!{contraband, fruits of crime, or other items illegally possessed;
[Y(property designed for use, intended for use, or used in committing a crime;

|:l a person to be arrested or a person who is unlawfully restrained

The search is related to a violation of:

Code Section Ojj’ense Description
21 USC 841 (a)(1) Possession With |ntent to Distribute |\/|ethamphetamine
21 USC 841 (a)(1) Possession with |ntent to Distribute a controlled Substance

The application is based on these facts:
See attached affidavit

M/ Continued on the attached sheet.
Cl Delayed notice of days (give exact ending date if more than 30 days: * ) is requested

under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

§/e%

Applicant ’s signature

 

E|izabeth Branson, Task Force Officer-ATF

 

Printed name and title

Sworn to before me and signed in my presence.

 

Date: 0 D
Judge ’s‘signature
Ciry and state,; Winston-Sa|em, North Carolina L. Patrick Au|d, United States |\/|agistrate Judge

 

 

Printed name and title

CaSe 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 1 of 15

Attachment A

Place to be Searched:

111 Morgan Road, Winston-Salem, North Carolina. A one-story Vinyl sided
home, with a grey, shingled roof, with a carport located on the west Side of the
residence, and a front porch that leads to the front door

1 1 1 Morgan Road

Winston-Salem, North Carolina

 

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 2 of 15

ATTACHMENT B
All documents, records, and other materials relating to violations of Title 21, United

States Code § 84l(a)(l) in the form of:

l. Books, records, receipts, notes and ledgers, reflecting to the importation, transportation,

ordering, purchases and distribution of controlled substances;

2. All records and other documents evidencing the possession, Shipment, tracking and delivery

of illegal controlled substances

3. Indicia of occupancy, residency, and ownership or use of the subject premises, including
utility and telephone bills, mail, envelopes, rental, purchase or lease agreements, identification

documents and keys.

4. Address and/or telephone books, contact lists, and any papers or records reflecting names,

addresses, telephone numbers, sources of drug supply or drug customers.

5. Controlled substances and drug paraphernalia, including weighing scales and packaging

materials

6. U.S. Currency.

7. All personal and corporate property records and vehicle records showing proof of ownership
8. Firearms, ammunition, and firearms accessories;

9. Photographs or other video images depicting drug related activity or possession of firearms;

lO. Since certain documents may be maintained electronically, this search warrant specifically

authorizes the seizure of computers, hard drives, and any other device or equipment capable of

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 3 of 15

storing data or text in any format, and any other storage media capable of containing data or text

in magnetic, electronic, optical, digital, analog, or any other format.

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 4 of 15

AFFIDAVIT IN SUPPORT OF APPLICATION

I, Elizabeth Branson, Task Force Officer, Bureau of Alcohol, Tobacco, Firearms
and Explosive (ATF), Greensboro, North Carolina, being duly swom, depose and state as
follows:

l. l am a Task Force Officer with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), and have been for approximately two years, as well as a Police Officer with
the Winston~Salem Police Department, and have been for over 17 years. Your affiant has
received local, state and federal training in the identification and investigation of narcotics.
Furthermore, your affiant has made and assisted with more than 200 arrests for narcotic related
violations at both the state and federal levels.

2. This affidavit is submitted in support of an application for a search warrant for
the residence located at lll Morgan Road, Winston-Salem, North Carolina; and located within
the l\/Iiddle District of North Carolina.

3. This has been an ongoing investigation since October 2018. The information
contained in this affidavit is based upon information provided by other ATF special agents, ATF
task force officer, and other federal, state and local law enforcement officers, public source
documents such as police reports, telephone toll analysis, physical surveillance and my own
personal investigation The information contained in this affidavit is submitted for the sole
purpose of establishing probable cause for a search warrants mentioned herein. As a result, it
does not contain every fact known to me concerning this investigation Based upon all of the

facts set out in the paragraphs below, l allege the following:

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 5 of 15

a.) that the target of this investigation is engaged in criminal activities, namely
offenses involving the distribution and possession with intent to distribute controlled substances
in violation of Title 21, United States Code, Section 84l(a)(l).

b.) that the evidence sought through the use of a search warrant listed herein will
provide investigators with admissible evidence of these crimes needed to establish the full Scope
and nature of the offenses being investigated; including determining the identity of additional co-
conspirators the Sources of supply, transportation methods, locations used to conceal drugs and
the assets purchased from the proceeds derived from the sale of drugs; and,

c.) that there is probable cause to believe that such items of evidence, which
represent the fruits and instrumentalities of said offenses, will be located within the location
specified in this application, which is located within the Middle District ofNorth Carolina.4.
Based upon my training and experience, as well as the other sources of information mentioned
herein, l know the following:

d.) that drug traffickers maintain books, records, receipts, notes, ledgers, airline
tickets, money orders, pagers, scanners, cellular telephones and other instruments and papers
relating to transportation, ordering, distribution, and sale of controlled substances Further, that
drug traffickers commonly “front” (provide on consignment) heroin and other controlled
substances to their clients; and that the aforementioned books, records, receipts, notes, ledgers,
etc. are maintained where the drug traffickers have ready access to them, including on their
persons Cellular telephones and the telephones are of evidentiary value with respect to the

identification of subjects who have not yet been positively identified;

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 6 of 15

e.) that it is common for large scale drug traffickers to secrete contraband
proceeds of drug sales and records of drug transactions in secure locations within their
residences their automobiles their businesses and/or on their persons for ready access and to
conceal these records from law enforcements.

f.) that persons involved in large scale drug trafficking conceal within their
residences and businesses large amounts of culrency, financial instruments precious metals
jewelry, and other items of value and/or proceeds of drug transactions and evidence of financial
transactions relating to the obtaining, transferring, secreting, or spending of large sums of money
obtained as a result of their participation in drug trafficking activities

g.) that when drug traffickers amass large cash proceeds from the sale of drugs
the drug traffickers attempt to “legitimize” these profits To accomplish this goal, drug
traffickers utilize domestic banks and their attendant services i.e., securities cashier’s checks
money drafts wire transfers letters of credit, brokerage houses real estate and also shell
transactions and various business fronts to legitimize their profits made form narcotics
trafficking;

h.) that drug traffickers maintain names addresses or telephone numbers in
books ledgers electronics storage devices or on paperswhich reflect the names nicknames
code names addresses and/or the telephone numbers of their criminal associates and may be
used to identify coconspirators who have not been identified or located;

i.) that drug traffickers frequently take or cause to be taken photographs or other

video images of themselves their associates their property, and other items of evidentiary value

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 7 of 15

and that these traffickers usually maintain these photographs and video images in their
possessions

j.) that the courts have recognized that unexplained wealth is probative of crimes
motivated by greed, in particular, drug trafficking and money laundering;

k.) that drug traffickers frequently maintain fictitious identification and other
documents which are intended to conceal their identity and avoid detection by law enforcement,
including fictitious driver licenses passports photo identification cards and documents relating
to fraudulently obtained vehicle titles registrations and insurance;

l.) that drug traffickers frequently store and maintain paraphernalia used for the
packaging, diluting, weighing and/or distribution of drugs inside their residence; including, but
not limited to: scales plastic bags diluting agents tape, plastic wrap, and other items used to
conceal drugs during transportation such as chemical and other odor-masking agents

m.) that individuals involved in the collection, accounting, packaging,
transportation and laundering of drug proceeds often maintain paraphernalia used to perform
these tasks including, but not limited to money counting machines plastic wrap, bulk quantities
of rubber bands and other items used to conceal drug proceeds such as chemical and other odor-
masking agents

n.) that drug traffickers most generally have in their possessions that is on their
persons in their vehicles in their residence and/or in their business firearms including but not
limited to hand guns pistols revolvers rifles shotguns machine guns and other weapons Said

firearms are used to protect and secure the drug traffickers’ property and persons Such property

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 8 of 15

may include, but not be limited to, narcotics jewelry, narcotics paraphernalia, books records
and United States currency;

o) that drug traffickers often place assets in names other than their own to avoid
the detection of these assets by government agencies

p.) that drug traffickers often place assets in corporate entities in order to avoid
the detection of these assets by governmental agencies

q.) that even though these assets are in other persons’ names that drug traffickers
continue to use these assets and exercise dominion and control over them;

u.) that these assets are hidden in order to evade the payment of taxes on income
and/or prevent forfeiture in event of prosecution;

r.) that large scale drug traffickers must maintain on hand large amounts of
United States currency in order to maintain and finance their ongoing narcotics business

4. The subject of this investigation, Brandon Anthony Hattaway is engaged in the
offenses involving the distribution and possession with intent to distribute controlled substances
in violation of Title 21, United States Code, Section 84l(a)(l). This investigation was initiated in
October 2018, and has been ongoing to present. The investigation has thus far included the use
of Confidential sources undercover agents physical surveillance, controlled purchases and
interviews Among the goals of this investigation is to identify all members of the organization,
the sources of supply, transportation methods locations used to conceal drugs and the assets

purchased from the proceeds derived from the sale of drugs

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 9 of 15

FACTS ESTABLISHING PROBABLE CAUSE
5. On October 24th, 2018, TF 0 Matthew La Valley received information regarding
HATTAWAY from an in-custody source who was being charged with narcotic related offenses The
information provided indicated that HATTAWAY was in possession of an excess of three (3) ounces
of Methamphetamine as well as a large quantity of firearms The source advised that HATTAWAY
would sell the source three (3) ounces of methamphetamine at a time and that this purchase was
being made at a minimum of once a month.

6. On November 10“‘, 2018, TF 0 La Valley received additional information from a
Winston-Salem Police Department (WSPD) Officer in reference to HATTAWAY. This officer had
conducted an in-custody interview of a subject who was being charged for narcotic and firearm
related offenses This subject advised that HATTAWAY is in possession of an excess of three (3)
ounces of heroin and three (3) ounces of methamphetamine This source also stated that
HATTAWAY keeps multiple firearms in his possession at all times and always carries a firearm on
his person. lnformation was also obtained that HATTAWAY rents hotel rooms for prostitutes to
utilize for prostitution and drug usage.

7. On November llth, 2018, TFO La Valley received additional information from a WSPD
Officer in reference to HATTAWAY. This officer had conducted an in-custody interview of two
subjects individually One of the subjects in this matter had a warrant for narcotic related offenses
Both subjects advised that HATTAWAY keeps in his possession a large quantity of
methamphetamine and heroin.

8. On January 19th, 2019, a detective with Surry County Sheriff’ s Department contacted

HATTAWAY via Facebook Messenger. HATTAWAY’s Facebook name is “Brandon Hattaway”.

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 10 of 15

During the course of their conversation on Facebook Messenger, HATTAWAY stated, “Yeah l got
product”, “oz for 6”. HATTAWAY then stated his product is “go”, which is a street term for
methamphetamine HATTAWAY then also stated “I don’t deliver” and provides a meeting location
of “Akron Drive” “or university”, which are two roads in Winston-Salem, North Carolina. The Surry
County detective then asked “Ok u be available next week?” to which HATTAWAY responded
“Everyday all day”.

9. On January 22“d, 2019, HATTAWAY and the detective resumed their conversation about the
sale and purchase of narcotics on Facebook Messenger. The Surry County detective stated “I’m
working out of town but my home boy be able to ride up that tomorrow if that’s cool. He has the
cash ready to roll. U be good?” HATTAWAY responded “Yeah bro”. HATTAWAY then provided
his cell phone number as being “336-865-6966.”

10. On January 24th, 2019, TFO La Valley and members of the Winston-Salem Police
Department coordinated an undercover buy of Methamphetamine from HATTAWAY. An
undercover detective with the Winston-Salem Police Department made contact with HATTAWAY
via the cell phone number he had provided the Surry County Detective and HATTAWAY agreed to
sell the undercover detective two ounces of Methamphetamine for $1,200.00. HATTAWAY and the
undercover detective agreed to meet at 538 Akron Drive (Wendy’s). HATTAWAY and the
undercover met the prearranged location, where HATTAWAY sold two ounces of
Methamphetamine to the undercover detective for $l,200.00. A lab test confirmed that substance
was Methamphetamine

11. On January 31“, 2019, TFO La Valley and members of the Winston-Salem Police

Department coordinated a second undercover buy at methamphetamine from HATTAWAY. An

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 11 of 15

undercover detective with the Winston-Salem Police Department made contact with HATTAWAY
and HATTAWAY agreed to sell the undercover detective two ounces of methamphetamine for
$1,200.00. HATTAWAY and the undercover detective agreed to meet at 531 Akron Drive (Quality
lnn). Surveillance was conducted at l 1 1 Morgan Road, Winston-Salem, North Carolina. During the
course of the surveillance, HATTAWAY was observed exiting the residence and entering a
passenger car. HATTAWAY then left 111 Morgan Road and met the undercover met the
prearranged location, where HATTAWAY sold two ounces of suspected Methamphetamine to the
undercover detective for $1,200.00. Immediately after the transaction occurred HATTAWAY
returned back to l 1 l Morgan Road and went back inside the residence A field test of this substance
was inconclusive as to what the substance actually is and it is probable the substance is counterfeit
narcotics The Surry County detective then reached out to HATTAWAY via Facebook Messenger
and stated “WTH bro! !l Thought we was good and you gonna go sale my home boy fake shit!! You
gonna make dis right?” HATTAWAY would go on to state “1 did it to find out if he was police”.
Subsequent lab analysis confirmed the substance was not Methamphetamine

12. On 2/27/2019 a Federal Warrant for arrest was issued against HATTAWAY for the
distribution of Methamphetamine a violation of Title 21, United States Code, Section 841(a)(1).

13. On 2/28/2019 officers with the Winston~Salem Police Department were conducting
surveillance at 111 Morgan Road and observed HATTAWAY going in and out of the residence
HATTAWAY was also seen carrying items out of a red pickup truck parked outside the residence
and into the home

14. On March lst, 2019 TFO La Valley and assisting Police Officers with the Winston-Salem

Police Department conducted surveillance on 1 1 1 Morgan Road in an effort to locate HATTAWAY

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 12 of 15

who has an active Federal Arrest Warrant charging him with Distribution of Methamphetamine
which is a violation of Title 21, United States Code, Section 841(a)(1) and Title 21, United States
Code 841(b)(1)(c); During the course of surveillance officers observed Christopher BOLING and
HATTAWAY enter a red in color Nissan Pickup truck. As BOLING entered the truck officers
observed that he was in possession of a backpack.

15. Officers conducted a stop of the vehicle Was conducted and the two occupants were detained
The driver, Boling, advised officers that he was in possession of methamphetamine in his pants
pocket. TFO La Valley located the aforementioned methamphetamine which appeared to be more
than a user amount of methamphetamine as well as marijuana in Boling’ s front pants pocket. Also in
BOLING’ s possession of approximately $1740.00 in US Currency. TFO La Valley read BOLING his
Miranda Rights which he waived. BOLING advised that he lives 1 1 1 Morgan Road Winston Salem
and that HATTAWAY has a bedroom as well. BOLING advised that there was additional marijuana
in the home BOLING provided consent for officers to check the residence for additional occupants
however he stated that none were in the home No additional occupants were located.

16. A search of the vehicle was conducted lnside the vehicle officers located two “crack” pipes
as well as the aforementioned backpack. lnside the backpack was a large quantity of fake
identification cards as well as numerous checks made out to a large number of individuals none of
which are made out to BOLING or HATTAWAY. Based on the above mentioned activity, your
AFFIANT has probable cause to believe that additional controlled substances are located inside 1 1 1
Morgan Road, Winston-Salem, North Carolina.

17. HATTAWAY has previously been convicted for Possession with the lntent to Sell and

Deliver Marijuana and Possession of Firearm by Convicted Felon on 4/22/2009 as well as Second

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 13 of 15

Degree Kidnapping, Robbery with a Dangerous Weapon and Assault with a Deadly Weapon with the
lntent to Kill on 1/23/2012.

CONCLUSION

18. lt is believed that the facts alleged herein establish the following:

a.) that the target of this investigation is engaged in criminal activities namely
offenses involving the distribution and possession with intent to distribute Methamphetamine in
violation of Title 21, United States Code, Section 841(a)(l) and Title 21, United States Code
841(b)(1')(€);

b:) that evidence related to possession with intent distribute Methamphetamine
and marijuana in violation of Title 21, United States Code, Section 841(a)(1) currently is located
within 111 Morgan Road, Winston-Salem, North Carolina.

c.) that the evidence sought through the use of a search warrant listed herein will
provide investigators with admissible evidence of these crimes needed to establish the full scope
and nature of the offenses being investigated; including determining the identity of members of
the organization, the sources of supply, transportation methods locations used to conceal drugs

and the assets purchased from the proceeds derived from the sale of drugs..

Z.`@Mw__.

Elizabeth Brahson
Task Force Officer
Alcohol, Tobacco, Firearms and Explosives

10

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 14 of 15

3a

sWoRN to and sUBsCRIBED before me this l_/dzy er March, 2019.

MWS%L

L. PATRICK Al`JiD
UNITED sTATEs MAGISTRATE JUDGE
MIDDLE DISTRICT oF NoRTH CARoLiNA

ll

Case 1:19-mi-OOO78-LPA Document 1 Filed 03/01/19 Paoe 15 of 15

